Citation Nr: 0624364	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-21 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had verified active service from July 1951 to 
August 1957.  He also had additional service in the Army 
National Guard.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 RO 
rating decision which denied service connection for bilateral 
hearing loss and tinnitus.  In May 2006, the veteran 
testified at a Travel Board hearing at the RO.  

The Board notes that in an October 2003 statement, the 
veteran raised the issue of entitlement to an increased 
rating for his service-connected heart disorder.  That issue 
is not before the Board and is referred to the RO for 
appropriate action.  


REMAND

The available service personnel records indicate that the 
veteran had a verified active service in the Navy from July 
1951 to August 1957.  There is a notation that his specialty 
was listed a steward for a period of service from January 
1955 to August 1957.  A Report of Separation and Record of 
Service from the Army National Guard indicated that the 
veteran had a period of service from October 1976 to May 
1978.  It is unclear whether he had active duty for training 
and/or inactive duty training during that time.  His military 
occupational specialty was listed as an ammunition handler 
and, in to a medical board report, in field artillery.  

The service medical records for the veteran's period of 
service from July 1951 to August 1957 indicate that at the 
time of a July 1951 enlistment examination, his hearing was 
15/15 on whispered voice testing.  A January 1955 re-
enlistment examination report noted that the veteran's 
hearing was 15/15 on whispered testing and 15/15 on spoken 
voice testing.  The August 1957 separation examination report 
also indicated that the veteran's hearing was 15/15 on both 
whispered voice and spoken voice testing.  

As to subsequent periods of service, an October 1976 
enlistment examination for the Army National Guard showed 
pure tone thresholds in the veteran's right ear of 35, 15, 
15, 25, and 35 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz.  Pure tone thresholds in the veteran's left ear were 
25, 20, 35, 15, and 25 decibels at the same frequencies.  A 
January 1978 medical board examination report indicated pure 
tone thresholds in the veteran's right ear of 0, 0, 0, 0, and 
15 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  Pure 
tone thresholds were 10, 0, 10, 15, and 5 decibels at the 
same frequencies.  A February 1978 medical board report noted 
that the veteran's military occupational specialty was in 
field artillery.  A February 1978 hospital narrative summary 
indicated that the veteran was presently assigned to an 
artillery unit.  Bilateral hearing problems or ear problems 
were not diagnosed.  

Post-service treatment records show treatment for bilateral 
hearing loss.  A January 2003 VA audiological evaluation 
report noted that the veteran reported that his hearing loss 
affected his communication with others and that it was 
frustrating.  He also reported that he had bilateral 
tinnitus.  The examiner noted that the veteran had a positive 
history of noise exposure, both military and civilian, with 
infrequent use of hearing protection devices.  The diagnosis 
was mild to moderate bilateral sensorineural hearing loss.  
The reported results were indicative of bilateral hearing 
loss as defined by 38 C.F.R. § 3.385 (2005).  The Board notes 
that there is no indication that the veteran's claims file 
was reviewed by the examiner.  

The Board observes that the veteran has not been afforded a 
VA examination with an etiological opinion, after a review of 
the entire claims file, as to his claims for service 
connection for bilateral hearing loss and for tinnitus.  

Additionally, at the May 2006 Board hearing, the veteran 
testified that he had about thirteen years of service in both 
the Navy and the Army Reserve.  He did not specifically refer 
to National Guard service.  The Board notes that it appears 
that all of the veteran's periods of active duty for training 
and or inactive duty training in the Army National Guard 
and/or Army Reserve have not been verified.  This information 
could be important in determining if the veteran's claimed 
disorders were incurred in or aggravated by service.  

It is the judgment of the Board that the duty to assist the 
veteran with his claims includes verifying any periods of 
active duty for training and inactive duty training in the 
Army National Guard and/or Army Reserve, obtaining any 
additional service medical records for such service, and 
providing him with a VA examination (with an etiological 
opinion as to his service-connected claims).  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
to verify the dates of all of the 
veteran's periods of active duty for 
training and inactive duty training in 
the Army National Guard, Army Reserve, 
and/or Navy Reserve.  Also request that a 
search be conducted for all medical 
records pertaining to the veteran during 
any such service.  If more details are 
required to conduct such search, the 
veteran should be asked to provide the 
necessary information.  The results of 
such request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the veteran informed of 
any negative results.  

2.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed bilateral hearing 
loss and tinnitus.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion as to whether it is as likely as 
not (50 percent or greater possibility) 
that any current hearing loss or tinnitus 
was incurred in service; pre-existed and 
was permanently worsened during service; 
manifested within one year following the 
veteran's separation from active service; 
or is the result of exposure to acoustic 
trauma during service.

3.  Thereafter, review the veteran's 
claims for service connection service 
connection for bilateral hearing loss and 
tinnitus.  If the claims are denied, issue 
a supplemental statement of the case to 
the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


